Title: Continental Congress Motion on Funds for Payment of the Army, 2 May 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] May 2, 1783

Whereas it is the desire of Congress when the reduction of the army shall take place to enable the officers and soldiers to return to their respective homes with convenience and satisfaction, for which purpose it will be indispensable to advance them a part of their pay before they leave the field: And Whereas at the present juncture, there are many other engagements, for which the public faith is pledged and the punctual performance of which is essential to the credit of the United States; neither of which important objects can be effected, without the vigorous exertions of the several states in the collection of taxes;
Therefore Resolved that the respective states be called upon in the most earnest manner, to make every effort in their power to forward the collection of taxes, that such a sum may without delay be paid into the common treasury as will be adequate to the public exigencies; and that Congress confidently rely, for an immediate and efficacious attention to the present requisition, upon the disposition of their constituents not only to do justice to those brave men, who have suffered and sacrificed so much in the cause of their country, and whose distresses must be extreme should they be sent from the field without the payment of a part of their well earned dues; but also to enable Congress to maintain the faith and reputation of the United States; both which are seriously concerned in relieving the necessities of a meritorious army and fulfulling the public stipulations.

Resolved that as an additional mean of accomplishing the same and a further application be immediately made to His Most Christian [Majesty] to induce him to add three millions of livres to the six millions already granted in part of the loan of 4,000,000 of dollars requested by the resolutions of  and that his said Majesty be informed that Congress will consider his compliance in this instance as a new and valuable proof of his friendship, peculiarly interesting in the present conjuncture of the affairs of the United States; and will apply a part of the requisitions now subsisting upon the several states to the repayment of the said three millions.
Resolved that the Superintendant of Finance be directed to take the necessary arrangements for carrying the views of Congress into execution & that he be assured of their firm support towards fulfilling the engagements he has already taken, or may take on the public account during his continuance in office.
